AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


          UNITED STATES OF AMERICA, et al.,                          )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-0191-TOR
                                                                     )
                                                                     )
           PORT OF BENTON COUNTY, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Qui Tam claims are dismissed. Plaintiffs are ordered to pay attorney fees to Defendant the Port of Benton in the
’
              amount of $102,980.25, plus statutory interest accruing pursuant 28 U.S.C. § 1961 at the rate of 1.59% per annum.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                      in the Order Granting Defendant's
   Motion for Partial Summary Judgment, ECF No. 196, and Order Approving Qui Tam Attorney Fees, ECF No. 238.


Date: December 6, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
